Exhibit 99.5 LOAN AGREEMENT BY AND BETWEEN RIDGESTONE BANK AND JOHNSON OUTDOORS WATERCRAFT INC. DATED AS OF SEPTEMBER 29, 2009 [LOAN NUMBER 15628] TABLE OF CONTENTS Page ARTICLE I THE LOAN 1.1 Term Loan 1 1.2 Interest 1 1.3 Fees 1 1.4 Payments 1 1.5 Use of Proceeds 2 1.6 Prepayment 2 1.7 Recordkeeping 2 1.8 Increased Costs 2 ARTICLE II CONDITIONS 2.1 General Conditions 3 2.2 Deliveries at Closing 3 ARTICLE III REPRESENTATIONS AND WARRANTIES 3.1 Organization and Qualification 6 3.2 Financial Statements 6 3.3 Authorization; Enforceability 6 3.4 Organization and Ownership of Subsidiaries 6 3.5 Compliance with Laws, Other Instruments, Etc 7 3.6 Governmental Authorizations, Etc 7 3.7 Litigation; Observance of Agreements, Statutes and Orders 7 3.8 Taxes 8 3.9 [Intentionally Omitted] 8 3.10 Licenses, Permits, Etc 8 3.11 Compliance with ERISA 8 3.12 Fiscal Year 9 3.13 Indebtedness; No Default 9 3.14 Compliance With Laws 9 3.15 [Intentionally Omitted] 9 3.16 Tanks 9 3.17 Other Environmental Conditions 9 3.18 Environmental Judgments, Decrees and Orders 9 3.19 Environmental Permits and Licenses 9 3.20 Accuracy of Information 10 3.21 Offering of Term Note 10 3.22 Use of Proceeds; Margin Stock 10 3.23 Subsidiaries 10 3.24 Solvency 10 i TABLE OF CONTENTS (continued) Page ARTICLE IV NEGATIVE COVENANTS 4.1 Liens 10 4.2 Indebtedness 10 4.3 Consolidation or Merger or Recapitalization 10 4.4 Disposition of Assets 11 4.5 Sale and Leaseback 11 4.6 Restricted Payments 11 4.7 Transactions with Affiliates 11 4.8 Loans and Advances 11 4.9 Guarantees 12 4.10 Subsidiaries 12 4.11 Capital Expenditures 12 4.12 Notes or Debt Securities Containing Equity Features 12 4.13 Nature of Business 12 4.14 Other Agreements 12 4.15 Sales of Subsidiaries 12 4.16 Modification of Organizational Documents 13 4.17 Compensation 13 ARTICLE V AFFIRMATIVE COVENANTS 5.1 Payment 13 5.2 Existence; Property 13 5.3 Licenses 13 5.4 Reporting Requirements 13 5.5 Taxes 14 5.6 Inspection of Property and Records 15 5.7 Compliance with Laws 15 5.8 Compliance with Agreements 15 5.9 Notices 15 5.10 Environmental Assessment 16 5.11 Insurance 16 5.12 Financial Covenants 18 5.13 Borrower’s Certification 18 ii TABLE OF CONTENTS (continued) Page ARTICLE VI REMEDIES 6.1 Acceleration 19 6.2 Ridgestone’s Right to Cure Default 19 6.3 Remedies Not Exclusive 19 6.4 Setoff 19 ARTICLE VII DEFINITIONS 7.1 Definitions 19 7.2 Interpretation 29 ARTICLE VIII MISCELLANEOUS 8.1 Expenses and Attorneys’ Fees 30 8.2 Assignability; Successors 30 8.3 Survival 30 8.4 Governing Law 30 8.5 Counterparts; Headings 30 8.6 Entire Agreement 31 8.7 Notices 31 8.8 Amendment 31 8.9 Taxes 32 8.10 Severability 32 8.11 Indemnification 32 8.12 Participation 32 8.13 Inconsistent Provisions 33 8.14 WAIVER OF RIGHT TO JURY TRIAL 33 8.15 TIME OF ESSENCE 33 8.16 SUBMISSION TO JURISDICTION; SERVICE OF PROCESS 33 8.17 USA Patriot Act 33 8.18 Joint and Several Obligations 34 iii Loan Number 15628 LOAN AGREEMENT THIS LOAN AGREEMENT (this “Agreement”) is made as of the 29th day of September, 2009, by and among RIDGESTONE BANK, a Wisconsin banking corporation (“Ridgestone”), and JOHNSON OUTDOORS WATERCRAFT INC., a Delaware corporation (the “Borrower”). IN CONSIDERATION of the mutual covenants, conditions and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed that: ARTICLE I THE LOAN 1.1Term Loan.On the Closing Date and subject to the terms and conditions set forth in this Agreement, Ridgestone agrees to make the Term Loan to the Borrower in the original principal amount of One Million Six Hundred Sixty Thousand Dollars ($1,660,000).The Term Loan shall be evidenced by the Term Note and shall mature on the Term Loan Termination Date. 1.2Interest.The unpaid principal of the Term Loan shall bear interest at the rate or rates set forth in the Term Note.All interest, fees and other amounts due under this Agreement and the Term Note shall be computed for the actual number of days elapsed on the basis of a 365-day year. 1.3Fees. (a)Closing Fee.The Borrower agrees to pay to Ridgestone a closing fee in the amount of Eight Thousand Three Hundred Dollars ($8,300), which shall be due and payable at the Closing. (b)Loan Note Guarantee Fee.The Borrower agrees to pay to the USDA on the Closing Date a guarantee fee for the Loan Note Guarantee in the amount of Eleven Thousand Six Hundred Twenty Dollars ($11,620), which, at the election of the Borrower, may be financed into the Term Loan. 1.4Payments. (a)Principal and Interest.The Borrower shall make payments of principal and interest in accordance with the terms and conditions of the Term Note.Subject to adjustments for changes to the Prime Rate as provided for in this Agreement and in the Term Note, monthly payments of principal and interest are set forth on the amortization schedule attached as Exhibit A hereto and to the Term Note.The entire balance of principal and interest outstanding under this Note shall be due and payable in full on Term Loan Termination Date. (b)Payment Delivery.All payments of principal and interest on account of the Term Note and all other payments made pursuant to this Agreement shall be delivered to Ridgestone in immediately available funds by 12:00 P.M., Milwaukee, Wisconsin time, on the date when due, and if received after such time on any day shall be deemed to have been made on the next Business Day.Payments of the Term Loan may be made by Ridgestone via electronic transfers from the Borrower’s operating accounts or any other accounts maintained at Ridgestone. (c)No Set-Offs.All payments owed by the Borrower to Ridgestone under this Agreement and the Term Note shall be made without any counterclaim and free and clear of any restrictions or conditions and free and clear of, and without deduction for or on account of, any present or future taxes, levies, imposts, duties, charges, fees, deductions or withholdings of any nature now or hereafter imposed on the Borrower by any governmental authority.If the Borrower is compelled by Law to make any such deductions or withholdings it will pay such additional amounts as may be necessary in order that the net amount received by Ridgestone after such deductions or withholding shall equal the amount Ridgestone would have received had no such deductions or withholding been required to be made, and it will provide Ridgestone with evidence satisfactory to Ridgestone that it has paid such deductions or withholdings. 1 Loan Number 1.5 Use of Proceeds.The proceeds of the Term Loan shall be used for (a) the repayment of existing debt of the Guarantor to JPMorgan Chase Bank, N.A., pursuant to loans made under that certain Amended and Restated Credit Agreement (Revolving) dated as of January 2, 2009, and the promissory notes executed and delivered pursuant thereto, and (b) closing costs of approximately Twenty Three Thousand Eight Hundred Forty Dollars ($23,840) incurred by the Borrower in connection with the transaction contemplated in this Agreement. 1.6Prepayment.The Borrower may, from time to time, prepay the principal outstanding on the Term Loan subject to and in accordance with the terms and conditions of the Term Note. 1.7Recordkeeping.Ridgestone shall record in its records the date and amount of the Term Loan and each repayment of the Term Loan.The aggregate amounts so recorded shall be rebuttable presumptive evidence of the principal and interest owing and unpaid on the Term Note.The failure to so record any such amount or any error in so recording any such amount shall not, however, limit or otherwise affect the obligations of the Borrower under this Agreement or under the Term Note to repay the principal amount of the Term Loan together with all interest accruing thereon. 1.8Increased Costs.If Regulation D of the Board of Governors of the Federal Reserve System, or the adoption of any Law, or compliance by Ridgestone with any Law: (a)shall subject Ridgestone to any tax, duty or other charge with respect to the Term Loan or the Term Note, or shall change the basis of taxation of payments to Ridgestone of the principal of or interest on the Term Loan or any other amounts due under this Agreement in respect of the Term Loan; or (b)shall affect the amount of capital required or expected to be maintained by Ridgestone or any corporation controlling Ridgestone; or (c)shall impose on Ridgestone any other condition affecting the Term Loan or the Term Note; and the result of any of the foregoing is to increase the cost to (or in the case of Regulation D referred to above, to impose a cost on) Ridgestone of making or maintaining the Term Loan, or to reduce the amount of any sum received or receivable by Ridgestone under this Agreement or under the Term Note with respect thereto, then within thirty (30) days after demand by Ridgestone (which demand shall be accompanied by a statement setting forth the basis of such demand), the Borrower shall pay to Ridgestone such additional amount or amounts as will compensate Ridgestone for such increased cost or such reduction.Determinations by Ridgestone for purposes of this Section of the effect of any change in Law on its costs of making or maintaining the Term Loan, or sums receivable by it in respect of the Term Loan, and of the additional amounts required to compensate Ridgestone in respect thereof, shall be conclusive, absent manifest error. 2 Loan Number ARTICLE II CONDITIONS 2.1General Conditions.The obligation of Ridgestone to make the Term Loan is subject to the satisfaction, on the date hereof of the following conditions: (a)the representations and warranties of the Borrower contained in this Agreement shall be true and accurate in all material respects on and as of such date; (b)there shall not exist on such date any Default or Event of Default; (c)the making of the Term Loan shall not be prohibited by any applicable Law and shall not subject Ridgestone to any penalty under or pursuant to any applicable Law; and (d)all proceedings to be taken in connection with the Term Loan and all documents incident thereto shall be reasonably satisfactory in form and substance to Ridgestone and its counsel. 2.2Deliveries at Closing.The obligation of Ridgestone to make the Term Loan is further subject to the satisfaction on or before the Closing Date of each of the following express conditions precedent: (a)Ridgestone shall have received each of the following (each to be properly executed, dated and completed), in form and substance satisfactory to Ridgestone and Borrower (or Guarantor, as applicable): (i)this Agreement; (ii)the Term Note; (iii)the Security Agreements; (iv)the Guarantee Agreement; (v)the USDA Guarantee; (vi)the Intercreditor Agreement; (vii)the Acknowledgement; (viii)the Financing Statements; (ix)a certificate of an officer of Borrower dated as of the Closing Date, in a form satisfactory to Ridgestone, as to:(A)the incumbency and signature of the officers of Borrower who have signed or will sign this Agreement, the Term Note and any other Loan Document; (B)the adoption and continued effect of resolutions in a form reasonably satisfactory to Ridgestone authorizing the execution, delivery and performance of this Agreement, the Term Note and the other Loan Documents, together with copies of those resolutions; and (C)the accuracy and completeness of copies of the of the Articles of Incorporation and Bylaws of the Borrower, as amended to date; 3 Loan Number (x)a certificate of an officer for the Guarantor dated as of the Closing Date, in a form satisfactory to Ridgestone, as to:(A)the incumbency and signature of the officer of the Guarantor who has signed or will sign the Guaranty Agreement, the USDA Guarantee and any other Loan Document; (B)the adoption and continued effect of resolutions of the directors of the Guarantor authorizing the execution, delivery and performance of the Guarantee Agreement, the USDA Guarantee and the other Loan Documents executed by the Guarantor, together with copies of those resolutions; and (C)the accuracy and completeness of copies of the Articles of Incorporation and Bylaws of the Guarantor, as amended to date; (xi)the Closing Date Balance Sheet showing the Borrower to have a tangible net worth of at least ten percent (10%) of the total, combined assets of the Borrower as of the Closing Date, and otherwise acceptable to Ridgestone in its discretion; (b)Ridgestone shall have received a certificates of the Delaware Department of State, the Maine Secretary of State and the Washington Secretary of State as to the good standing and existence of the Borrower, dated as of a recent date; (c)Ridgestone shall have received a certificate of the Wisconsin Department of Financial Institutions as to the good standing of the Guarantor, dated as of a recent date; (d)Ridgestone shall have received searches of the appropriate public offices demonstrating that no Lien or other charge or encumbrance is of record affecting the Borrower, its Subsidiaries, or their respective properties, except those which are Permitted Liens; (e)Ridgestone shall have received a certificate or certificates, as necessary, evidencing the insurance coverages required under this Agreement and the Collateral Documents; (f)Ridgestone shall have received a favorable opinion of Borrower’s counsel, in form and substance reasonably satisfactory to Ridgestone and its counsel; (g)Ridgestone will have been satisfied, in its commercially reasonable discretion, with its due diligence investigations of the Borrower, the Guarantor and their Subsidiaries; (h)Ridgestone shall have received the closing fee set forth in Section 1.3(a) and the USDA guarantee fee set forth in Section 1.3(b), and all reasonable fees and expenses of Ridgestone’s legal counsel (which fees and expenses are estimated not to exceed Eleven Thousand Eight Hundred ($11,800) shall have been paid or will be paid at Closing; (i)Ridgestone shall have received payoff letters and/or lien releases, in form and substance satisfactory to Ridgestone, from the holders of all Indebtedness which is not Permitted Indebtedness and all holders of Liens which are not Permitted Liens; (j)Ridgestone shall have received copies of all Material Agreements; (k)Ridgestone shall have received and approved all appraisals requested by Ridgestone; (l)USDA Rural Development will have approved the Term Loan and all Loan Documents required to be approved by the USDA; (m)Ridgestone shall have received an Automatic Transfer Authorization executed by the Borrower allowing Ridgestone to make payments toward the Term Loan via electronic transfers from the Borrower’s operating or other deposit account maintained at Ridgestone or at other financial institutions; and (n)Ridgestone shall have received such other agreements, instruments, documents, certificates and opinions as Ridgestone or its counsel may reasonably request. 4 Loan Number ARTICLE III REPRESENTATIONS AND WARRANTIES The Borrower hereby represents and warrants to Ridgestone as follows: 3.1Organization and Qualification.The Borrower is a corporation duly and validly organized and existing under the laws of the state of Delaware, and has the corporate power and authority, and all necessary licenses, permits and franchises, to own its assets and properties and to carry on its business as now conducted or presently contemplated.The Borrower is duly licensed or qualified to do business and is in good standing in all other jurisdictions in which failure to do so would have a Material Adverse Effect.The Guarantor is a corporation duly organized and validly existing under the laws of the state of Wisconsin, and has the corporate power and authority, and all necessary licenses, permits and franchises, to own its assets and properties and to carry on its business as now conducted or presently contemplated.The Guarantor is duly licensed or qualified to do business and is in good standing in all other jurisdictions in which failure to do so would have a Material Adverse Effect. 3.2Financial Statements.All of the financial statements of Borrower, its Subsidiaries, and the Guarantor heretofore furnished to Ridgestone by such parties are accurate and complete in all material respects and fairly present the financial condition and the results of operations of the Borrower and its Subsidiaries for the periods covered thereby and as of the relevant dates thereof.All such financial statements for the Borrower, its Subsidiaries and the Guarantor were prepared in accordance with GAAP.There has been no material adverse change in the business, properties or condition (financial or otherwise) of the Borrower, its Subsidiaries or the Guarantor since the date of the latest of such financial statements.As of the Closing Date, the Borrower has no knowledge of any material liabilities of any nature of the Borrower, its Subsidiaries or the Guarantor other than as disclosed in the financial statements heretofore furnished to Ridgestone, and as otherwise disclosed in writing to Ridgestone. The Closing Date Balance Sheet attached hereto as Schedule 3.2is complete and correct in all material respects and presents fairly in all material respects the financial condition of the Borrower and its Subsidiaries, on a consolidated basis, as of the Closing Date, based upon the balance sheet of the Borrower and its Subsidiaries prepared as of July 3, 2009. 3.3Authorization; Enforceability.The making, execution, delivery and performance of this Agreement, the Term Note and the Collateral Documents, and compliance with their respective terms, have been duly authorized by all necessary corporate, limited liability company or partnership action of the Borrower, its Subsidiaries, or the Guarantor, as the case may be.This Agreement, the Term Note and the other Loan Documents are the valid and binding obligations of the Borrower and the Guarantor, as applicable, enforceable against the Borrower the Guarantor, as applicable, in accordance with their respective terms, except as the enforcement thereof may be limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws generally affecting the rights of creditors and subject to general equity principles. 5 Loan Number 3.4Organization and Ownership of Subsidiaries. (a)Schedule3.4 contains complete and correct lists, as of the Closing Date, of:(i) the Borrower’s and the Guarantor’s Subsidiaries, showing, as to each Subsidiary, the correct name thereof, the jurisdiction of its organization, and the percentage of shares of each class of its equity interests outstanding owned by the Borrower and each other Subsidiary or other Persons; and (ii) of the ownership of the Borrower and the Guarantor and the percentage of shares, units or interests of each class of its equity outstanding and the ownership interests of such shares, units or interests. (b)All of the outstanding shares, units or interests of equity of each such domestic Subsidiary have been validly issued, are fully paid and nonassessable and are owned by the Borrower or another Subsidiary free and clear of any Lien. (c)Each of the Borrower’s domestic Subsidiaries is a corporation or other legal entity duly organized, validly existing and in good standing under the laws of its jurisdiction of organization, and is duly qualified as a foreign corporation or other legal entity and is in current status in each jurisdiction in which such qualification is required by law, other than those jurisdictions as to which the failure to be so qualified or in good standing could not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.Each such domestic Subsidiary has the corporate, company or other power and authority to own or hold under lease the properties it purports to own or hold under lease and to transact the business it transacts and proposes to transact. (d)None of the Borrowers’ or Guarantor’s domestic Subsidiaries is a party to, or otherwise subject to any legal restriction or any agreement (other than this Agreement, the PNC Loan Agreement and customary limitations imposed by corporate law statutes) restricting the ability of such Subsidiary to pay dividends out of profits or make any other similar distributions of profits to the Borrower to which it is a Subsidiary or any of the Subsidiaries that owns outstanding shares of capital stock or similar equity interests of such Subsidiary. 3.5Compliance with Laws, Other Instruments, Etc.The execution, delivery and performance of the Borrower and the Guarantor, as applicable of this Agreement, the Term Note and the other Loan Documents will not:(a)contravene, result in any breach of, or constitute a default under, or result in the creation of any Lien in respect of any property of the Borrower, the Guarantor or any of their Subsidiaries under, any indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate charter or bylaws, or any other agreement or instrument to which the Borrower, the Guarantor or any of their Subsidiaries is bound; (b) conflict with or result in a breach of any of the terms, conditions or provisions of any material order, judgment, decree, or ruling of any court, arbitrator or governmental authority applicable to the Borrower, the Guarantor or any of their Subsidiaries; (c) violate any provision of any statute or other rule or regulation of any governmental authority applicable to the Borrower, the Guarantor or any of their Subsidiaries; or (d) violate the articles of incorporation, articles of organization, certificate of limited partnership, bylaws, partnership agreement or operating agreement, or other documents of formation, of the Borrower, the Guarantor or any of their Subsidiaries. 3.6Governmental Authorizations, Etc.No consent, approval or authorization of, or registration, filing or declaration with, any governmental authority is required in connection with the execution, delivery or performance by the Borrower or the Guarantor of this Agreement, the Term Note or any other Loan Document except those consents, approvals, authorizations, registrations and filings which have already been made or obtained and filings necessary to perfect the Liens under the Collateral Documents. 3.7Litigation; Observance of Agreements, Statutes and Orders.Except as set forth on Schedule 3.7: 6 Loan Number (a)Neither the Borrower, the Guarantor nor any of their domestic Subsidiaries is a party to, and so far as is known to the Borrower there is no credible threat of, any litigation or administrative proceeding which would, if adversely determined, cause any Material Adverse Effect; and (b)Neither the Borrower, the Guarantor nor any of their domestic Subsidiaries is in default under any term of any agreement or instrument to which it is a party or by which it is bound, or any order, judgment, decree or ruling of any court, arbitrator or governmental authority or is in violation of any applicable Law (including without limitation Environmental Laws) of any governmental authority, which in the event of any of the foregoing defaults or violations, individually or in the aggregate, would have a Material Adverse Effect. 3.8Taxes.The Borrower, the Guarantor and their Subsidiaries have filed all tax returns that are required to have been filed in any jurisdiction, and have paid all taxes shown to be due and payable on such returns and all other taxes and assessments levied upon them or their properties, assets, income or franchises, to the extent such taxes and assessments have become due and payable and before they have become delinquent, except for any taxes and assessments, the amount, applicability or validity of which is currently being contested in good faith by appropriate proceedings and with respect to which the Borrower, the Guarantor or any of their Subsidiaries, as the case may be, has established adequate reserves in accordance with GAAP or other accounting principles applicable to the Guarantor’s Subsidiaries in foreign jurisdictions. 3.9Title to Property; Leases.The Borrower has marketable title to the Owned Property subject to the Permitted Liens.To the Borrower’s knowledge, there are no Liens on the Owned Property other than Permitted Liens.All leases to which the Borrower or their domestic Subsidiaries is a party are valid and subsisting and are in full force and effect.All leases relating to the Property are set forth on Schedule3.9 hereto.A copy of each lease set forth on Schedule 3.9 hereto has been provided to Ridgestone and, to Borrower’s knowledge, the Guarantor is not in default under any provision contained in any such lease which has not been cured. 3.10Licenses, Permits, Etc.(a) To Borrower’s knowledge without investigation, Borrower and its Subsidiaries own or possess all licenses, permits, franchises, authorizations, patents, copyrights, service marks, trademarks and trade names, or rights thereto necessary in the ownership of their properties and operation of their businesses, the absence of which would cause a Material Adverse Effect; (b) to Borrower’s knowledge without investigation, no product of the Borrower or any of its Subsidiaries infringes any license, permit, franchise, authorization, patent, copyright, service mark, trademark, trade name or other right owned by any other Person which would cause a Material Adverse Effect; and (c) to the knowledge of Borrower without investigation, there is no violation by any Person of any right of the Borrower or any of its Subsidiaries with respect to any patent, copyright, service mark, trademark, trade name or other right owned or used by the Borrower, the Guarantor or any of their Subsidiaries, which violation would cause a Material Adverse Effect. 3.11Compliance with ERISA.(a) The Borrower has no knowledge that any Plan is in noncompliance in any material respect with the applicable provisions of ERISA or the Internal Revenue Code; (b) the Borrower has no knowledge of any pending or threatened litigation or governmental proceeding or investigation against or relating to any Plan; (c) the Borrower has no knowledge of any reasonable basis for any material proceedings, claims or actions against or relating to any Plan; (d) the Borrower has no knowledge that it has incurred any “accumulated funding deficiency” within the meaning of Section 302(a)(2) of ERISA in connection with any Plan; and (e) the Borrower has no knowledge that there has been any Reportable Event or Prohibited Transaction (as such terms are defined in ERISA) with respect to any Plan, or that the Borrower, any of their Subsidiaries or the Guarantor, or all of them, has incurred any material liability to the PBGC under Section 4062 of ERISA in connection with any Plan. 7 Loan Number 3.12Fiscal Year.Borrower’s fiscal year for accounting and tax purposes is a period consisting of a 52/53 calendar week year ending on or about
